DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the condition" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a condition--.
Claim 14 recites the limitation "the channel" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a channel--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapelle Jean-Paul (DE 19642721 A1).
Regarding claim 1, Chapelle discloses a collector (refer to Fig. 3) for distributing a heat transfer fluid (represented by the solid arrows) in a heating and/or cooling and/or conditioning network, in particular of household and/or industrial type, said collector comprising a housing (15) comprising:
- a first terminal portion (refer to opening 21 as can be seen from Figs. 2-3), open for an entry of the fluid (said fluid coming from heat exchanger 3 as can be seen from Fig. 2) into the collector; 
- a second terminal portion (refer to opening 22), open for an exit of the fluid from the collector (refer to Figs. 2-3, wherein opening 22 allows for the fluid entering through 21 and 30 to exit the collector);
- a duct (refer to portion 17), which extends from said first terminal portion (21) to said second terminal portion (22) for passage of the fluid in the housing of the collector,
wherein the collector comprises a shut-off valve (wherein controllable throttle cone 34 is being considered as the shut-off valve) positioned at least partly in the duct (17) and comprising a movable obstructor (cone 34) for adjusting opening and/or closing of a passage (30) in said duct (17), said collector further comprising:
a chamber (25) that communicates with the duct (17) through said passage (30) when the shut-off valve is in a condition in which said passage is open (refer to the open state as can be seen from Fig. 3, wherein the fluid flows from chamber 25, through passage 30, and exits the housing through second terminal portion 22) and that is precluded from communicating with the duct when the shut-off valve is in a condition in which said passage is closed (refer to the last sentence of par. 37, wherein the shut-off valve can ensure a complete seal; if a complete seal is achieved, fluid from chamber 25 is precluded from communicating with the duct since passage 30 is sealed, therefore, the fluid is forced to exit through 31), and
- a plurality of ports (27 and 31) that communicate with said chamber (25), in particular each port being adapted to be associated with a respective branching pipe (refer to Figs. 2-3).

Regarding claim 2, Chapelle meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chapelle discloses wherein said chamber (25) defines a conduit developing substantially parallel to the duct (17).

Regarding claim 3, Chapelle meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chapelle discloses wherein said chamber (25) is obtained directly (positioned directly) in said housing of the collector (refer to Fig. 3). 

Regarding claim 4, Chapelle meets the claim limitations as disclosed above in the rejection of claim 3. Further, Chapelle discloses wherein said chamber (25) is separated from said duct (17) by a wall (refer to middle wall 16) whereon the passage (30) is formed.

Regarding claim 5, Chapelle meets the claim limitations as disclosed above in the rejection of claim 4. Further, Chapelle discloses wherein the passage (30) extends from said wall (16) that delimits the duct (17), in particular in a way substantially perpendicular to said duct (refer to Fig. 3, wherein the passage extends from chamber 25 towards the duct 17, therefore, perpendicular to the horizontally provided duct).

Regarding claim 12, Chapelle meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chapelle discloses wherein the passage (30) is the only opening that extends between the duct and the chamber (refer to Fig. 3, the opening defining passage 30 is the only opening provided through the portion of wall 16 that sits between the duct 17 and the chamber 25).

Regarding claim 13, Chapelle meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chapelle discloses wherein when the fluid enters the first terminal portion (21) and the shut-off valve (34) is in a condition in which the passage (30) is closed, the fluid can only exit the duct through the second terminal portion (refer to Fig. 3, wherein when the fluid exiting heat exchanger 3 enters the first terminal portion 21, it can only exit the duct through the second terminal portion 22 towards pump 35; the shut-off valve being in a condition in which the passage 30 is closed only affects the fluid from chamber 25).

Regarding claim 14, Chapelle meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chapelle discloses the fluid passing from the duct to a channel by traveling through the passage when the shut-off valve is in the condition in which the passage is open (refer to Fig. 2, wherein when the valve 34 is in an opened state as can be seen from Fig. 3, the fluid enters the duct by passing through passage 30 and passes from the duct to a channel including pump 35).

Regarding claim 1, Chapelle discloses a collector (refer to Fig. 3) for distributing a heat transfer fluid (represented by the solid arrows) in a heating and/or cooling and/or conditioning network, in particular of household and/or industrial type, said collector comprising a housing (15) comprising:
- a first terminal portion (refer to opening 21 as can be seen from Figs. 2-3), open for an entry of the fluid (said fluid coming from heat exchanger 3 as can be seen from Fig. 2) into the collector; 
- a second terminal portion (refer to opening 22), open for an exit of the fluid from the collector (refer to Figs. 2-3, wherein opening 22 allows for the fluid entering through 21 and 30 to exit the collector);
- a duct (refer to portion 17), which extends from said first terminal portion (21) to said second terminal portion (22) for passage of the fluid in the housing of the collector,
wherein the collector comprises a shut-off valve (wherein controllable throttle cone 34 is being considered as the shut-off valve) positioned at least partly in the duct (17) and comprising a movable obstructor (cone 34) for adjusting opening and/or closing of a passage (30) in said duct (17), said collector further comprising:
- a chamber (refer to Fig. 3, wherein the lower portion of the housing including portions 25 and 32 is being considered as the chamber) that communicates with the duct (refer to Fig. 3) through said passage (in the instant case, portion 25 of the chamber communicates with the duct through passage 30) when the shut-off valve is in a condition in which said passage is open (refer to the open state as can be seen from Fig. 3, wherein the fluid flows from portion 25, through passage 30, and exits the housing through second terminal portion 22) and that is precluded from communicating with the duct when the shut-off valve is in a condition in which said passage is closed (refer to the last sentence of par. 37, wherein the shut-off valve can ensure a complete seal; if a complete seal is achieved, fluid from portion 25 is precluded from communicating with the duct since passage 30 is sealed, therefore, the fluid is forced to exit through 31), and
- a plurality of ports (27 and 26) that communicate with said chamber (port 27 communicates with portion 25 of the chamber and port 26 communicated with portion 32 of the chamber), in particular each port being adapted to be associated with a respective branching pipe (refer to Figs. 2-3).

Regarding claim 6, Chapelle meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chapelle discloses wherein each port (26 and 27) of said plurality of ports extends radially (see below) from said chamber (refer to Fig. 3, wherein the term “extends radially” is being considered as arranged or having parts arranged like rays).


    PNG
    media_image1.png
    343
    548
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapelle Jean-Paul (DE 19642721 A1) in view of Ferrero (US 2008/0111376).
Regarding claims 7 and 8, Chapelle meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chapelle discloses said first terminal portion and second terminal portion, but fails to explicitly disclose wherein said first terminal portion and second terminal portion comprise coupling means comprising a male connection portion located at said first terminal portion or said second terminal portion, and a female connection portion located at the other of said first terminal portion or said second terminal portion.
However, Ferrero teaches a manifold for fluids (refer to Fig. 2), comprising a first terminal portion (15) and a second terminal portion (16) comprising coupling means, wherein said coupling means comprise a male connection portion (26) located at said first terminal portion, and a female connection portion (36) located at the second terminal portion (16), in order to allow connection to other manifolds, pipe fittings, pipes and hydraulic devices in general for supplying fluids (refer to par. 1, lines 1-4).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Chapelle such that said first terminal portion and second terminal portion comprise coupling means comprising a male connection portion located at said first terminal portion or said second terminal portion, and a female connection portion located at the other of said first terminal portion or said second terminal portion in view of the teachings by Ferrero, in order to allow connection to other collectors, pipe fittings, pipes and hydraulic devices in general for supplying fluids.

Regarding claim 9, Chapelle as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Chapelle as modified discloses wherein a size and shape of said female connection portion (36 as taught by Ferrero) are complementary to those of said male connection portion (26 as taught by Ferrero).

Regarding claim 10, Chapelle as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Chapelle as modified discloses wherein said female connection portion (36 as taught by Ferrero) and said male connection portion (26 as taught by Ferrero) are so constructed as to comprise respective threads (refer to the fins as can be seen from Fig. 2 as taught by Ferrero).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapelle Jean-Paul (DE 19642721 A1) in view of Hofer (US 2017/0363300).
Regarding claim 11, Chapelle as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chapelle as modified discloses the first terminal portion and/or the second terminal portion, but fails to explicitly disclose a closing element for closing said first terminal portion and/or said second terminal portion.
However, Hofer teaches a furnace with manifold for controlling supply of fluid, comprising a terminal portion (18) including a shutoff valve (33), which controls the entry of fluid into the terminal portion (refer to par. 51, lines 2-4).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Chapelle by providing a closing element for closing said first terminal portion and/or said second terminal portion in view of the teachings by Hofer, in order to control the entry of fluid into the terminal. 

Response to Arguments
Applicant's arguments filed on 06/13/2022 have been fully considered but they are not persuasive.
Applicant argues in page 7 of the remarks that Jean-Paul fails to disclose or suggest, “a chamber that communicates with the duct through said passage when the shut-off valve is in a condition in which said passage is open and that is precluded from communicating with the duct when the shut-off valve is in a condition in which said passage is closed,” as recited in claim 1. This argument has been considered but is not persuasive.
Under further consideration and as can be seen from Fig. 3 by Jean-Paul, cavity 25 of the housing is being considered as the chamber. Therefore, said chamber will communicate with the duct 17 through passage 30 (refer to the solid arrows and the loop of the fluid as disclosed in Fig. 2) when valve 34 is in an opened state, and will stop fluid communication with the duct when the valve 34 closes passage 30. When passage 30 is closed, the fluid from the chamber 25 is forced to flow through portion 31 instead of having communication with duct 17.
Applicant argues in page 8 of the remarks that Jean-Paul does not disclose or suggest “wherein the passage is the only opening that extends between the duct and the chamber,” as recited in claim 12, or “wherein when the fluid enters the first terminal portion and the shut-off valve is in the condition in which the passage is closed, the fluid can only exit the duct through the second terminal portion,” as recited in claim 13. This argument has been considered but is not persuasive.
Under further consideration and as can be seen from Fig. 3 by Jean-Paul, when considering cavity 25 of the housing as the chamber, passage 30 is the only opening provided in the portion of wall 16 that forms the upper wall of the chamber 25 and divides the chamber 25 and duct 17. Further, when the fluid enters the first terminal portion 21 and shutoff valve is closed, the fluid can only exit through the second terminal portion 22 as can be seen from the solid arrows in Fig. 3; when the valve is closed, it only prohibits fluid from chamber 25 to enter the duct.
Applicant argues in page 8 of the remarks that Jean-Paul does not disclose a “fluid passing from the duct to the channel by traveling through the passage when the shut-off valve is in the condition in which the passage is open,” as recited in claim 14. This argument has been considered but is not persuasive.
Under further consideration and as can be seen from Fig. 3 by Jean-Paul, when passage 30 is opened, fluid from chamber 25 passes though passage 30, into the duct 17, and further into a channel having a pump 35 therein. Therefore, fluid from chamber 25 when passing through the passage because the valve is opened, passes from duct 17 to a channel as can be seen from Fig. 3.
For at least the reasons discussed above, claims 1-14 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763